117 F.2d 259 (1941)
A. B. GOCHENOUR, Anna L. Long, James B. Dick, August Feine & Sons Company, Isaac Barnett, Muljo Holding Co., Evelyn R. Look, Charles E. Kingsley, Louis Napoleon Butler, J. D. Dwees and F. H. Josslyn, Plaintiffs-Appellants,
v.
GEORGE AND FRANCES BALL FOUNDATION, George A. Ball and F. B. Bernard, Defendants-Appellees.
No. 7338.
Circuit Court of Appeals, Seventh Circuit.
January 21, 1941.
Meyer Abrams, of Chicago, Ill., for appellants.
Patrick J. Smith, of Indianapolis, Ind., and Everett Warner, of Muncie, Ind., for appellees.
*260 Before EVANS and TREANOR, Circuit Judges, and BRIGGLE, District Judge.
PER CURIAM.
From an order dismissing the amended bill of complaint plaintiffs prosecute this appeal. At the time of dismissal Judge Baltzell filed an exhaustive and able opinion, containing a full statement of facts and elaborate reasons for his action, which opinion has since been published in D.C., 35 F. Supp. 508. A study of the record convinces us that the action of the District Court was sound and we hereby adopt by reference the opinion of the District Judge as the opinion of this court.
The motion of appellees to dismiss the appeal is denied, and the judgment of the District Court is affirmed.